Reargument granted, *396and upon reargument, the unpublished decision and order of this Court entered on April 27, 1993 (Appeal No. 48597) is recalled and vacated and the following substituted therefore:
Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered on April 13, 1992, which denied defendant’s motion for summary judgment dismissing the complaint, is unanimously reversed, on the law, the motion is granted, and the complaint is dismissed, without costs.
Plaintiff alleges that he was attacked and stabbed in the lobby of a building owned by defendant by unknown assailants who had been hiding in the stairwell. The only basis for liability against defendant is that the lock on the front door was broken. This record, which contains no indication of prior criminal activities by third parties in the building, is insufficient to hold the landlord liable. At a minimum there must be some basis to conclude that the cited negligence proximately caused plaintiff’s injury. (See, Pagan v Hampton Houses, 187 AD2d 325; Camacho v Edelman, 176 AD2d 453.) Concur— Murphy, P. J., Ross, Asch and Kassal, JJ.